         Case 1:18-cv-05887-SDA Document 232 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Pareja, individually and on behalf of all                            8/4/2020
 others similarly situated,

                                 Plaintiff,                   1:18-cv-05887 (SDA)

                     -against-                                ORDER

 184 Food Corp. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

        It is hereby Ordered that, no later than Tuesday, August 11, 2020, the parties shall file a

joint letter indicating whether any party intends to file a dispositive motion and, if so, setting

forth a proposed briefing schedule. The parties also shall indicate whether the parties consent to

a bench trial in this action.

SO ORDERED.

DATED:          New York, New York
                August 4, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
